Citation Nr: 0820949	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether new and material has been received to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969 and from July 1969 to March 1972.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Milwaukee RO.  In April 2008, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  

The matter of entitlement to service connection for PTSD 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision in August 2001 declined to 
reopen a claim of service connection for PTSD that had been 
previously denied by the Board essentially on the basis that 
there was no credible supporting evidence of an inservice 
stressor.

2.  Evidence received since the August 2001 rating decision 
tends to support an alleged stressor event in service, 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the August 2001 rating decision is 
new and material, and the claim of service connection for 
PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice is harmless.  

II. Factual Background, Legal Criteria, and Analysis

Historically, a February 1998 Board decision denied service 
connection for PTSD essentially finding that there was no 
credible supporting evidence of an inservice stressor.  This 
decision is final.  38 U.S.C.A. § 7104.  The veteran made 
subsequent attempts to reopen his claim; but unappealed 
decisions in April 2000 and August 2001 declined to reopen 
the claims, finding that credible supporting evidence of a 
stressor had not been submitted.  Those decisions are, each, 
final based on the evidence of record at the time.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in August 2001 included service medical 
records (SMRs) that indicated the veteran was given 
prescriptions of librium in June and July 1970, and August 
1971.  The August 1971 record also noted his complaints of 
nervousness.

A January 1991 statement from the veteran reported two 
stressors that consisted of the death of Victor Hodges in 
1969, and the burning of a village across a river by Viet 
Cong and hearing screams of women and children.

In May 1992, the veteran reported the following stressors: 
(1) He was docked in Cat Lai when he saw three explosions and 
something blow up.  He was partially asleep but he could hear 
women and children screaming, and the entire village was on 
fire.  He also saw women and children on fire.  (2) A mortar 
round hit the outdoor showers shortly after the veteran left 
the shower area; he was hit by flying particles of cement 
that resulted in cuts and scratches on his arms.  (3) He was 
asleep when he heard a loud explosion from incoming mortar 
rounds that destroyed the kitchen.  He saw a GI pulled out of 
the debris covered in blood and severely wounded in the face.  
(4) He was walking to his barracks after working a 12 hour 
shift when he heard the sound of a rifle; a young soldier had 
put a rifle under his chin and blew his head off.  He did not 
recall the man's name.  (5) They were on a tug boat one night 
in February 1969 when they saw bubbles coming up from the 
water.  Once they determined there were no divers or mine 
sweeps in the area they devised a plan to put 50 thousand 
volts of electricity into the river.  After this was done 
they saw no more bubbles.  Over the next couple of days they 
found two Viet Cong bodies; he recollected their faces with 
bulging tongues and eyes.  (6) They came under fire while 
traveling on a river while pulling four barges with 
explosives.  When he cut the tow rope to separate themselves 
from the explosives the rope hit him in the stomach and he 
spit up blood.  (7) A tug boat was stuck on a sand bar and 
the veteran and others went into the river to pull the boat 
free.  The current was so strong that it pulled the veteran 
under the boat.  When he finally was able to get above water 
there was gun fire and after several attempts they were able 
to get the boat loose.  (8) They were pulling a barge when a 
cable broke and severely injured a Vietnamese.  While the 
veteran was providing first aid, the other cable was in line 
with his head and he believed that he would have been killed 
had the other cable broke.  (9) He was on a return trip from 
Saigon to Cat Lai when he became very ill and he found out 
later that he had been poisoned by a type of germ warfare 
used by the Viet Cong.  He was hospitalized for 15 days and 
because his unit was not informed of his hospitalization he 
was threatened with a court martial.  It took 48 hours to 
clear up the situation.  

On November 1992 VA examination, the psychiatrist noted the 
veteran's various alleged stressors and diagnosed PTSD.  

In October 1992, the veteran testified before a hearing 
officer that he was awarded a Purple Heart for being poisoned 
in service and another for getting "banged up" after being 
swept underneath a tug boat in the water.  He added that he 
and others had been under enemy fire while moving a M8 
flatboat off a sandbar when he went under the boat.  He also 
recalled another occasion when he was under fire while in a 
tug.  He discussed a stressor involving the death of Victor 
Hodges and how he saw the body.  Other stressors involved the 
suicide of someone he knew but whose name he did not recall 
and being hit by a fragment of cement after a mortar round 
hit the showers.   He also testified about his symptoms and 
treatment over the years.

A March 1999 private evaluation report notes a diagnosis of 
PTSD.  October 2000 to May 2001 private treatment records 
also reflect a diagnosis of PTSD.  

A May 2001 letter from the Vet Center indicated that the 
veteran was seen once in the early part of 1981, but they did 
not have any additional information to provide.

Records associated with the claims file since the August 2001 
rating decision include private treatment records from 
September 2000 to June 2004 that show treatment for PTSD.  

A May 2003 private psychologist reviewed medical records, 
service military records, and completed questionnaires and 
opined that the veteran met all of the DSM IV criteria for 
PTSD related to the stressors he outlined pertaining to his 
military experience.  Descriptions of the veteran's alleged 
stressors were attached.

A September 2003 statement from another veteran who also 
served in Vietnam corroborates a mortar attack outside the 
showers in March 1970 and notes that several persons were 
injured by debris.

An April 2004 stressor statement notes that Chief Warrant 
Officer Van Buskirk's body was recovered from the river with 
gashes in his back from a boat propeller that hit him.  This 
occurred in Saigon some time around October 1969.  
The veteran submitted an October 2004 article titled The 
Saigon Execution that relates to a Pulitzer-Prize photograph 
of a Vietcong in 1968.
A November 2004 reply from USASCRUR indicated that the 
Operational Report-Lessons Learned (OR-LL) submitted by the 
11th Transportation Battalion for the period ending July 31, 
1968 reflected small arms and rocket attacks against tugboat 
operating from Camp Davies, Saigon Port area on July 6, 14, 
20, and 25, 1968.  On June 4, 7, 11, 12, 22, and August 22, 
1968, there were mortar and rocket attacks against Saigon, 
the suburbs, and port areas.  Morning reports showed that the 
veteran reported to the 622nd Transportation Detachment in 
March 1970 from the 556th Transportation Detachment, and 
transferred to the 626th Transportation Detachment in June 
1970 and left that detachment in September 1970 for Eustis, 
Virginia.  

April 1999 to March 2007 VA medical records note a diagnosis 
of, and treatment for PTSD.  

In a May 2007 analysis of the veteran's stressors, the RO 
made a determination that the information provided by the 
USASCRUR contained credible evidence to support the veteran's 
reported stressor of a mortar attack on tug boats near Camp 
Davies while he was sleeping in the barracks.  They found 
that the barracks were close enough to the port to have 
affected him.  With respect to the remaining 14 stressors 
listed, the RO found there was either insufficient 
information to conduct a search or that there was no credible 
evidence that supported the stressor.

A June 2007 lay statement from a couple that has known the 
veteran for 30 years is to the effect that fireworks and war 
movies trigger the veteran's flashbacks to events in Vietnam.  

A June 2007 statement from the veteran's wife describes his 
symptoms over the years and how his PTSD has affected his 
life.

On June 2007 VA examination, the examiner outlined the 
evidence of record and listed the veteran's reported 
stressors in service.  He opined that the veteran did not 
meet the criteria for PTSD, and PTSD was only diagnosed, by 
history.

At an April 2008 Travel Board hearing, the veteran discussed 
some stressors, his PTSD symptoms, and treatment.  

Evidence received since the August 2001 rating decision is 
"new" because it was not previously of record.  The 
evidence received from USASCRUR is also material because it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim as it contained credible supporting 
evidence of an inservice stressor.  Accordingly, the 
additional evidence received is new and material, and the 
claim of service connection for PTSD may be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

There is now credible supporting evidence (sufficient to 
reopen his claim) that the veteran was in the vicinity of a 
mortar attack in 1969.  However, additional development is 
needed before the claim may be considered de novo.

At the April 2008 Travel Board hearing, the veteran indicated 
that he recently received treatment at the Tomah VA Medical 
Center and private treatment from Dr. H.  As records of such 
treatment may contain pertinent information (and because VA 
records are constructively of record), they must be secured 
for the record. 

Furthermore, there is conflicting evidence as to whether the 
veteran has PTSD.  Significantly, on the most recent VA 
examination, the examiner found that the criteria for a 
diagnosis of PTSD were not met (but also commented that it 
was possible the veteran could have PTSD even though it was 
not apparent to him on examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the veteran's claims file the 
complete clinical records of all VA 
treatment he has received for PTSD since 
June 2007.  With the veteran's 
cooperation (providing any necessary 
releases), the RO should also secure 
complete clinical records of all 
psychiatric treatment the veteran 
received from Dr. H. since June 2007.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has PTSD based on 
a corroborated stressor event in service.  
The RO should provide the examiner a 
description of the stressor event(s) in 
service found corroborated.  The examiner 
must review the veteran's complete claims 
file (to include this remand) in 
conjunction with the examination, and the 
examination and the report thereof should 
be in accordance with DSM-IV.  Upon 
review of the claims file and examination 
of the veteran, the examiner should opine 
whether it is at least as likely as not 
that the veteran has PTSD based on a 
corroborated stressor event in service.  
If PTSD is diagnosed, the examiner should 
outline the symptoms that support it.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The examiner must explain the rationale 
for all opinions. 
3.  The RO should then readjudicate the  
claim of service connection for PTSD.  If 
it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


